DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2022 was filed after the mailing date of the Non-Final Rejection on 1/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-18, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by Tucker et al. (US 4,937,976) (hereinafter Tucker).
Regarding claim 1, Tucker discloses a fenestration assembly comprising: an escutcheon configured for coupling with the fenestration assembly; a handle linkage (Figures 1-6, considered at least elements 18,  90, and 92) coupled with the escutcheon and rotatable relative to the escutcheon, the handle linkage includes: a handle arm (Figures 1-6, element 18) rotatably coupled with the escutcheon; a handle knob (Figure’s 1-6, considered end portion of element 92, opposite area of element 91, considered top portion of element 92 as viewed from Figure 4) rotatably coupled with the handle arm (Figures 5 and 6 illustrate rotational coupling between elements 92 and 18); an articulating joint (Figure 4-6, considered engagement between elements 18, 90, and 92 in area of elements 91 and 93)  between the handle arm and the handle knob; and wherein at least one of the handle knob or the handle arm includes a first bias element (Figure 4, considered portion of element 92 in area of element 91, engaging directly with element 90), and the other of the handle arm or the handle knob includes a second bias element (Figure 4, element 90 connected to element 92 at element 91); and wherein the handle linkage is movable between stowed and operational configurations (See Figures 5 and 6): in the stowed configuration the handle linkage is seated along the escutcheon, and the handle arm and the handle knob are aligned (See Figures 2 and 5, element 92 is aligned within element 18); in the operational configuration the handle linkage is unseated from the escutcheon, the handle knob and the handle arm are misaligned and the handle knob is at an operating angle relative to the handle arm (See at least Figures 1 and 6), and the handle linkage is configured to open and close a fenestration panel; and the first and second bias elements are configured to guide the handle knob and handle arm into alignment with transition from the operational configuration to the stowed configuration (See at least column 6, lines 52-55).  
Regarding claim 2, Tucker discloses wherein the articulating joint includes: a linkage pin (Figures 5-6, element 91) coupled between the handle knob and the handle arm; and the linkage pin is at the operating angle relative to the handle arm (See Figures 5-6, angle of element 91 moves between stowed and operational configurations with element 92).  
Regarding claim 3, Tucker discloses wherein the articulating joint includes: a knob interface of the handle knob (Figure 4, considered portion of element 92 engaged to element 90 in area of element 91); andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/793,684Dkt: 1261.182US1an arm interface of the handle arm (Figure 4, considered portion of element 90 engaged to element 92 in area of element 91), and the arm and knob interfaces are in sliding surface to surface contact (See Figures 4-6, elements 92 and 90 are “in sliding surface to surface contact” at element 91).  
Regarding claim 4, Tucker discloses wherein the articulating joint includes a linkage pin (Figure 4, element 91), and the knob and arm interfaces are transverse to a linkage pin axis of the linkage pin.  
Regarding claim 5, Tucker discloses wherein the knob and arm interfaces are transverse to the linkage pin axis in each of the stowed and operational configurations (See Figures 5-6).
Regarding claim 8, Tucker discloses a drive socket (Figure 4, elements 70 and 66) configured for coupling with a fenestration operator mechanism (Figures 1-4, considered at least elements 34, 36, 39, 62, 64, 111, 116, 120, 122), and the handle linkage includes a handle pivot pivotally coupling the handle arm with the drive socket.  
Regarding claim 9, Tucker discloses a fenestration frame (See Figure 1); a fenestration panel (See Figure 1) rotatably coupled with the fenestration frame; and a fenestration operator mechanism (Figures 1-4, considered at least elements 34, 36, 39, 62, 64, 66, 111, 116, 120, 122) coupled between the fenestration frame and the fenestration panel, wherein the handle linkage is coupled with the fenestration operator mechanism.
Regarding claim 10, Tucker discloses a fenestration assembly comprising: an escutcheon having a first guide element (Figures 1-6, considered at least elements 65 and 70); a handle linkage (Figures 1-6, considered at least elements 18, 90, and 92) coupled with the escutcheon and rotatable relative to the escutcheon, the handle linkage includes: a handle arm (Figures 1-6, element 18) rotatably coupled with the escutcheon; a handle knob (Figure’s 1-6, considered end portion of element 92, opposite area of element 91, considered top portion of element 92 as viewed from Figure 4) rotatably coupled with the handle arm (Figures 5 and 6 illustrate rotational coupling between elements 92 and 18); an articulating joint (Figure 4, considered engagement between elements 18, 90, and 92 in area of elements 91 and 93) between the handle arm and the handle knob; one or more of the handle arm or the handle knob includes a second guide element (Figure 4, element 76, column 5, lines 55-60) complementary to the first guide element; and wherein at least one of the handle knob or the handle arm includes a first bias element (Figure 4, considered portion of element 92 in area of element 91, engaging directly with element 90), and the other of the handle arm or the handle knob includes a second bias element (Figure 4, element 90); and wherein the handle linkage is movable between operational and stowed configurations: in the operational configuration the handle knob and the handle arm are misaligned (See at least Figures 1 and 6) and the handle linkage is configured to open and close a fenestration panel; in the stowed configuration the handle arm and the handle knob are aligned and the handle linkage is seated along the escutcheon (See Figures 2 and 5, element 92 is aligned within element 18); and in an intermediate configuration (See Figures 5-6, considered half-way position between fully open and fully closed position of the handle) the first and second guide elements are coupled and configured to guide the handle knob and the handle arm into alignment and seating along the escutcheon, and the first and second bias elements are configured to guide the handle knob and handle arm into alignment.
Regarding claim 11, Tucker discloses wherein the second guide element (Figure 4, element 76) includes a linkage guide extending from the handle linkage, and the first guide element includes a guide socket (Figure 4, element 70) configured for reception of the linkage guide.
Regarding claim 12, Tucker discloses wherein the guide socket includes a tapered profile configured to guide reception of the linkage guide (See Figure 4, element 70 includes “a tapered profile).
Regarding claim 13, Tucker discloses wherein the escutcheon includes an escutcheon seat (Figures 1-6, considered top surface of element 65) having a seat profile having a first planar contour, and the handle linkage includes a handle linkage profile having a second planar contour (Figures 1-6, considered bottom portion of element 18 abutting element 65) complementary to the seat profile. 
Regarding claims 14 and 15, Tucker does not explicitly disclose wherein the second planar contour of the handle linkage profile in the stowed configuration is a continuous planar curve from the handle arm to the handle knob, and wherein first planar contour of the seat profile is a planar curve proximate to the first guide element.  Examiner notes, however, that although the particular features may not necessarily be explicitly shown in Rees, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.
Regarding claim 16, Tucker discloses wherein an operator assembly including the handle linkage and the escutcheon includes an operator profile including the seat profile and the handle linkage profile; and the operator profile corresponds to a fenestration profile of a fenestration frame (See Figures 1-6).
Regarding claim 17, Tucker discloses wherein in the operational configuration the handle linkage is spaced from the escutcheon, and the handle knob is at an operating angle relative to the handle arm (See Figures 1-6).
Regarding claim 18, Tucker discloses wherein the articulating joint includes a linkage pin (Figures 5-6, element 91) having a linkage pin axis, and the handle knob is misaligned relative to the handle arm in the operational configuration based on the angle of the linkage pin axis relative to the handle arm (See Figures 5-6).  
Regarding claim 20, Tucker discloses a fenestration frame (See Figure 1); a fenestration panel (See Figure 1) rotatably coupled with the fenestration frame; and a fenestration operator mechanism (Figures 1-4, considered at least elements 34, 36, 39, 62, 64, 66, 111, 116, 120, 122) coupled between the fenestration frame and the fenestration panel, wherein the handle linkage is coupled with the fenestration operator mechanism.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/16/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634